Citation Nr: 1743373	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-31 152		DATE
		

THE ISSUES  

1.  Entitlement to an earlier effective date than November 25, 2008 for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date than November 25, 2008 for the award of entitlement to a total disability rating due to individual unemployability (TDIU). 

3.  Entitlement to an earlier effective date than November 25, 2008 for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35. 

4.  Entitlement to an earlier effective date than September 19, 2013 for the award of special monthly compensation (SMC) based on housebound criteria.  

5.  Entitlement to an initial disability rating in excess of 70 percent for PTSD.


ORDER

Entitlement to an earlier effective date for PTSD, TDIU, Dependents' Educational Assistance, and SMC is denied.




FINDINGS OF FACT

1.  Prior to the grant of service connection for PTSD, an October 2004 rating decision denied entitlement to service connection; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  On November 25, 2008, more than one year following service, the Veteran submitted a claim for entitlement to service connection for PTSD.

3.  The Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment as of November 25, 2008.

4.  The Veteran was permanently and totally disabled due to his service-connected disabilities effective November 25, 2008; therefore, the criteria for entitlement to Dependents' Educational Assistance were met as of November 25, 2008.

5.  As of September 19, 2013, the Veteran was in receipt of a 70 percent disability rating for PTSD, which solely resulted in the Veteran's unemployability, and was in receipt of additional disabilities that manifested at an 80 percent combined disability rating.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The criteria for an effective date prior to November 25, 2008, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).  

3.  The criteria for an effective date prior to November 25, 2008 for entitlement to TDIU have not been met.  38 U.S.C.A. § 5103, 5107, 5110 (West 2014); 38 C.F.R. § 3.141, 3.400 (2016). 

4.  The criteria for an effective date prior to November 25, 2008 for entitlement to Dependents' Educational Assistance benefits under Chapter 35 have not been met.  38 U.S.C.A. § 5103, 5107, 5110 (West 2014); 38 C.F.R. § 3.141, 3.400 (2016).
  
5.  The criteria for an earlier effective date than September 19, 2013 for the award of SMC based upon housebound criteria have not been met.  38 U.S.C.A. §§ 1114, 1155, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from June 1966 to June 1968 in the United States Marine Corps.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2016 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing in December 2011 before the undersigned Veterans' Law Judge regarding entitlement to a higher initial disability rating for PTSD.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the issue of entitlement to a higher disability rating for PTSD for further development in December 2013.  The case has been returned to the Board for appellate review.

The issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  Entitlement to an earlier effective date than November 25, 2008 for the award of service connection for PTSD.

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran submitted his current claim more than one year after separation from service.  When a claim is submitted more than one year after service, the effective date shall be the date of the receipt of the claim or the date entitlement arose, whichever is later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran filed his claim for PTSD in this case on November 25, 2008.  Therefore, the proper effective date of November 25, 2008 was afforded as the claim was received more than one year following the Veteran's separation from service.  

The Board acknowledges that the record contains a previous claim of service connection for PTSD that was denied in October 2004.  The Veteran did not file a notice of disagreement regarding the October 2004 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The Veteran also did not submit any information or evidence within one year of the October 2004 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

The Board has also considered whether any evidence of record after the previous final decision but prior to the Veteran's submission of his formal application for service connection on November 25, 2008, could serve as an informal claim to reopen in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (i.e. not competent) may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  After reviewing the record, the Board concludes that there are no documents submitted after the October 2004 rating decision, but prior to the November 25, 2008 claim, indicating the intent to claim entitlement to service connection for PTSD.  

In conclusion, there is no legal entitlement to an earlier effective date in this case.  As the preponderance of the evidence is against the claim for an earlier effective date of service connection for PTSD, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to an earlier effective date than November 25, 2008 for TDIU.

The Veteran contends that he is entitled to an earlier effective date than November 25, 2008 for TDIU. 

The grant of TDIU is considered an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  That statute provides, in pertinent part, as follows:

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.
38 U.S.C.A. § 5110(a), (b).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation. The date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.
38 C.F.R. § 3.400(o).

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. If the increase occurred after the date of the claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

The Board notes that the Veteran retired from the railroad in 2005.  He asserted that it was due in part to irritability caused by his PTSD.  

The Veteran submitted a claim for permanent and total disability on September 4, 2010 and a formal application for entitlement to individual unemployability on October 6, 2010.  The Board notes, however, that the Veteran submitted a claim of entitlement to PTSD on November 25, 2008.  During the course of that appeal, the Veteran also asserted that he could not work due to the severity of his PTSD.  The issue of entitlement to TDIU was therefore considered on appeal since the date of the PTSD claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).   

Entitlement to service connection for PTSD was granted in a January 2010 rating decision with an effective date of November 25, 2008.  As noted above, an earlier effective date for entitlement to PTSD is not warranted.   

Prior to November 25, 2008, service connection was in effect for residuals of malaria at 0 percent.  He had no other service-connected disabilities at that time.  The Board notes that the non-compensable residuals of malaria did not prevent the Veteran from obtaining or maintaining substantially gainful employment.  

The Veteran was service-connected at 70 percent for PTSD effective November 25, 2008.  Therefore, the Veteran first met the schedular criteria for TDIU and the Veteran's service-connected disabilities first prevented him from obtaining or maintaining substantially gainful employment as of November 25, 2008.  

While the evidence shows that The Veteran was unemployable before he filed his November 25, 2008 claim, TDIU could not be effective prior to the effective date of the grant of service connection for the disability that caused the Veteran to be unemployable. See Ross v. Peake, 21 Vet. App. 528, 533-4 (2008) (holding the effective date for TDIU could not have been earlier than the claim for secondary service connection for the disability that served as the basis for the grant of TDIU).

In summary, the criteria for TDIU benefits were met effective the date of the Veteran's November 25, 2008 claim for service connection benefits.  Therefore, an effective date prior to November 25, 2008 for TDIU benefits is not applicable.  The claim is denied.  38 U.S.C.A. §§ 5110, 5101 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).

3.  Entitlement to an earlier effective date than November 25, 2008 for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35.

The Veteran contends that he is entitled to an earlier effective date than November 25, 2008 for the grant of entitlement to Dependents' Educational Assistance.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

With regard to the Veteran's claim for an effective date prior to November 25, 2008, for the grant of basic eligibility to Dependents' Educational Assistance benefits, the Board finds that pursuant to 38 U.S.C.A. Chapter 35, the Veteran had permanent total service-connected disability, effective November 25, 2008, the date of his TDIU rating as assigned above. 

Accordingly, because the Veteran has been found to have a permanent total service-connected disability with an effective date of November 25, 2008, entitlement to basic eligibility to Chapter 35 Dependents' Educational Assistance must also be effective November 25, 2008.  

VA regulations dictate the specific circumstances and criteria which must be met before Dependents' Educational Assistance benefits may be granted.  As these criteria have not been met prior to November 25, 2008, an effective date prior to November 25, 2008 for the grant of Dependents' Educational Assistance benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 





4. Entitlement to an earlier effective date than September 19, 2013 for the award of SMC based on housebound criteria.

The Veteran contends that an earlier effective date than September 19, 2013 for SMC due to the housebound criteria is warranted.

The law provides that SMC is warranted if the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such disability or disabilities, the veteran is permanently housebound.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.351(d)(1).

The Court has held that the provisions of section 1114(s) do not limit a service-connected disability rated as total to only a schedular 100 percent rating.  The Court's holding allows a TDIU rating to serve as the "total" service-connected disability, if the TDIU entitlement is solely based upon a single disability for the purpose of considering entitlement to SMC at the (s) rate.  Bradley v. Peake, 22 Vet. App. 280 (U.S. 2008).  Based on the Court's decision in Bradley, entitlement to SMC at the (s) rate will be granted for TDIU recipients if the TDIU evaluation was, or can be, predicated upon a single disability and (1) there exists additional disability or disabilities independently ratable at 60 percent or more, or (2) the veteran is permanently housebound by reason of a service-connected disability or disabilities.

As of September 19, 2013, the Veteran was in receipt of a 70 percent disability rating for PTSD, which solely resulted in the Veteran's entitlement to TDIU, and additional disabilities that manifested to an 80 percent disability rating.  Therefore, the Veteran met the criteria for SMC at that time.    

Prior to September 19, 2013, although the Veteran was in receipt of a single disability, namely PTSD, that resulted in entitlement to TDIU, the remaining disabilities did not manifest to a level independently ratable at 60 percent or more.  When applied to the combined ratings table, the Veteran's remaining disabilities were independently ratable at 40 percent.  38 C.F.R. § 4.25.

As the Veteran first met the criteria for SMC based upon the housebound criteria on September 19, 2013, the Board finds that entitlement to an earlier effective date is not warranted.  

REMAND

Entitlement to an initial disability rating in excess of 70 percent for PTSD.

The Board remanded the issue for further development in December 2013.  Specifically, the Board ordered that the Veteran be scheduled for a VA examination to determine the nature and severity of his psychiatric disability.  The examiner was specifically asked to include a Global Assessment of Functioning (GAF) score.  Although the Veteran was afforded a VA examination in June 2014 and February 2016, the examiners did not provide a GAF score.  In fact, the examinations address the Veteran's psychiatric disability under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-5).  Unfortunately, the rating criteria in effect at the time of the Veteran's claim indicate that the DSM-4 should be used and under the DSM-4, a GAF score should be assigned.  Without a GAF score provided in accordance with the rating criteria in effect at the date of claim, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that a remand is in order to ensure compliance with the previous remand instructions.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the February 2016 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for the needed opinions.    

The examiner should review the VA examinations in June 2014 and February 2016 and provide a GAF score in accordance with DSM-4 criteria.  The examiner should additionally summarize the severity of the Veteran's psychiatric disability in accordance with the DSM-4 criteria.  

A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


